MEMORANDUM **
James Guylie Woods, an Arizona state prisoner, appeals pro se the denial of his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Woods contends that the district court erred by denying his section 2254 petition as time-barred because this petition should relate back to his previously dismissed petition. A review of the record reveals that Woods’ initial petition was dismissed after the district court warned him that failure to submit an In Forma Pauperis application or a filing fee would result in a dismissal of the petition. Woods nevertheless failed to comply, and the petition was dismissed without prejudice.
We conclude that because the petition was properly dismissed, see Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.1992), there was no pending petition to which Wood’s new petition could relate back or amend. See Henry v. Lungren, 164 F.3d 1240, 1241 (9th Cir.1999). Accordingly, the district court’s dismissal is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.